Citation Nr: 0309160	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  99-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
hiatal hernia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son, S.D.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran VA compensation 
pursuant to 38 U.S.C. § 1151 for residuals of a hiatal hernia 
and assigned a 10 percent evaluation for this disability.  

In an April 2001 appellate decision, the Board denied the 
veteran's appeal for a higher initial evaluation, in excess 
of 10 percent, for his residuals of a hiatal hernia.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court").  In a June 2002 order, the Court vacated the April 
2001 Board decision and remanded the case back to the Board 
for readjudication consistent with the Court's order.  
Thereafter, in January 2003 the Board issued a decision 
addressing the veteran's appeal for an increased evaluation 
for residuals of a hiatal hernia.


FINDINGS OF FACT

1. The veteran appealed an April 2001 decision by the Board 
to the Court, which vacated the decision and remanded the 
case for readjudication consistent with its June 2002 Order.

2.  In October 2002, after the claims folder had been sent to 
the Board, the RO received notice that the veteran had died 
earlier that month.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim for a 
higher initial evaluation, in excess of 10 percent, for 
residuals of a hiatal hernia.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2002, the RO received notice that the veteran had 
died earlier that month, during the pendency of his appeal 
for a higher initial evaluation, in excess of 10 percent, for 
residuals of a hiatal hernia.  The Board did not receive 
notice of the veteran's October 2002 death and issued a 
decision in January 2003 relative to the issue on appeal.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).

The appeal for a higher initial evaluation, in excess of 10 
percent, for residuals of a hiatal hernia, has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2002).




ORDER

The appeal for a higher initial evaluation, in excess of 10 
percent, for residuals of a hiatal hernia is dismissed.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

